Citation Nr: 0738075	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-05 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a left lung collapse, surgical catheterization 
scars on the neck, right shoulder neurologic damage claimed 
as resulting from catheterization, bilateral deep vein 
thrombosis, chronic headaches, and gout, all claimed as 
resulting from negligent care provided at a VA medical 
facility from August 1997 to November 1997.


REPRESENTATION

Appellant represented by:	Michael W. Dolan, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In May 2000, the veteran's claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for coronary 
artery disease status-post myocardial infarction and cardiac 
transplant, cardiac transplant rejection, and for a right leg 
injury secondary to cardiac catheterization were denied as 
being not well-grounded.  The veteran appealed that decision 
and he and his spouse gave testimony before an RO Decision 
Review Officer in January 2001.  In November 2001, the RO 
issued a rating decision recharacterizing the issue on appeal 
as set forth on the title page of this decision and denying 
the veteran's claim on the merits.  

This case was previously before the Board in September 2003 
and was remanded to the RO for additional development.  In 
September 2005, the Board denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 on the merits.  The 
veteran appealed the Board's September 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2007, the veteran's attorney and a representative of 
the VA Office of General Counsel, on behalf of the Secretary, 
filed a Joint Motion for an Order Vacating the Board Decision 
(Joint Motion).  In a May 2007 Order, the Court granted the 
Joint Motion, vacated the Board's September 2005 decision and 
remanded the matter to the Board for action consistent with 
the Joint Motion.  

The veteran, his former representative, and another witness 
presented testimony before a Veterans Law Judge (VLJ) at a 
videoconference hearing in September 2003.  A transcript of 
that hearing has been associated with the veteran's claims 
folder.  The VLJ who conducted the September 2003 hearing has 
retired from the Board.  In November 2007, the veteran's 
representative responded that the veteran did not desire to 
have a "replacement" hearing.  In light of the November 
2007 statement, the Board finds the veteran has been advised 
of his right to another hearing and has declined this option.  
As such, the issue listed on the title page is again before 
Board for appellate review, but it will first require 
development to comply with the Order and Joint Motion.

Finally, a motion to advance this case on the Board's docket 
was received by the Board on June 25, 2003.  This motion was 
granted by the Board on July 1, 2003 for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As pointed out in the Joint Motion, the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

In the Joint Motion, the parties agreed that a March 2005 VA 
opinion relied on by the Board to deny the veteran's claim in 
September 2005 was inadequate for rating purposes.  The Joint 
Motion noted that it was not clear whether the authors of the 
March 2005 opinion reviewed the veteran's entire claims 
folder prior to rendering their opinion.  It was also noted 
that the record includes several pieces of medical evidence 
that the examiners stated were unavailable.  Consistent with 
the May 2007 Order, the Board finds that this matter should 
be remanded so that the veteran may be afforded a VA 
examination and opinion in order to determine whether medical 
care provided at a VA medical facility in August through 
November 1997 resulted in additional disability that was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.  38 U.S.C.A. § 5103A; see also Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991) (noting that the Court expects 
that the Board will re-examine the evidence of record and 
seek any other evidence the Board feels is necessary).

The appellant's representative, in a November 2007 
presentation, requested that the Board obtain the opinion of 
an independent medical expert pursuant to the provisions of 
38 C.F.R. § 3.328.  After reviewing the medical evidence of 
record to date, the Board does not believe that, at this 
time, there are any medical questions presented in this case 
which warrant such an opinion.  The appellant has failed to 
explain how the medical history in this case involves medical 
complexity or controversy requiring the opinion of an 
independent expert.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.328(a)-(b). 

Finally, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) have been interpreted to apply to 
all aspects of claims, to include the initial disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As the veteran has not 
received notice regarding ratings or effective dates, the 
Board finds that corrective notice should be sent to the 
veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for the 
residuals of a left lung collapse, 
surgical catheterization scars on the 
neck, right shoulder neurologic damage 
claimed as resulting from 
catheterization, bilateral deep vein 
thrombosis, chronic headaches, and gout, 
all claimed as resulting from negligent 
care provided at a VA medical facility 
from August 1997 to November 1997 in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006), 
38 C.F.R. § 3.159 (2007), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and any other applicable 
legal precedent.  Ask that the veteran 
submit any pertinent evidence in his 
possession (not already submitted) and 
include an explanation of the information 
and evidence needed to establish a 
disability rating and effective date, per 
Dingess/Hartman. 

2.  Obtain all reports of inpatient 
treatment of the veteran at the Cleveland 
VA medical center, Wade Park division, 
from August 5, 1997 through August 11, 
1997, to include progress reports and 
nurses notes dated August 8 - 10, 1997, 
inclusive, not already of record.

3.  Obtain all reports of outpatient 
treatment of the veteran at the Cleveland 
VA medical center, Wade Park division, 
from August 1997 through November 1997, 
not already of record.

4.  Schedule the veteran for an 
examination and opinion by the 
appropriate specialist(s).  Specifically, 
the medical examiner(s) should provide an 
opinion (whether it is at least as likely 
as not - meaning a 50 percent or greater 
probability) as to whether medical care 
provided at a VA medical facility from 
August 1997 to November 1997 resulted in 
additionally disability, including 
residuals of a left lung collapse, 
surgical catheterization scars on the 
neck, right shoulder neurologic damage 
claimed as resulting from 
catheterization, bilateral deep vein 
thrombosis, chronic headaches, and gout, 
to the veteran that was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing this medical treatment; or the 
result of an event not reasonably 
foreseeable.
 
The entire claims folder should be 
reviewed in conjunction with such 
evaluation, to include X-ray studies of 
the appellant's lungs from the Cleveland 
Clinic Foundation dated in January 1998 
which revealed bilateral lobe 
atelectasis, as well as documentation of 
cardiac cathete§ rizations performed in 
November 1997, February 1998 and November 
1998.  The examination report should 
clearly indicate that such review was 
performed.  All opinions expressed should 
be accompanied by complete rationales, to 
include specific references to the 
evidence of record where appropriate. 

5.  Thereafter, readjudicate the 
appellant's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2007).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



